DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11,13,15,16, 17, 18 and 21 allowed.
	AS to claim 11, prior art fails to teach and or suggest:
	the first electrode part includes a first lower electrode formed under the non-conductive reflective film and electrically connected to the first semiconductor layer, one or more first connection electrodes formed between the non-conductive reflective film and the insulatinq layer, and a first bondinq pad formed on the insulatinq layer; wherein the second electrode part includes a second lower electrode formed under the non-conductive reflective film and electrically connected to the second semiconductor layer, one or more second connection electrodes formed between the non-conductive reflective film and the insulatinq layer, and a second bondinq pad formed on the insulatinq layer; wherein the one or more first connection electrodes and the one or more second connection electrodes are in contact with the non-conductive reflective film; wherein the non-conductive reflective film comprises a DBR (Distributed Bragg Reflector); wherein the insulating layer is formed of a dielectric; wherein the one or more first connection electrodes are  extended through the non-conductive reflective film for electrical connection to the first lower electrode 
in conjunction with the other elements of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896